Title: Michel Lagoanere to John Adams: A Translation, 26 December 1779
From: Lagoanere, Michel
To: Adams, John


      
       Sir
       La Coruña, 26 December 1779
      
      I thought that I should postpone answering the letter of 18 December, which Your Excellency did me the honor to send, until I could give you an account of the success of my efforts in the execution of your orders. I neglected nothing, but am mortified to find that all my pains have been insufficient and it has been impossible to prepare things as promptly as Your Excellency wished for his departure.
      
      Anticipating the coach from Madrid, I sent a man to Betanzos to intercept and reserve it. He waited for two days, to no avail, and returned before its arrival. My only recourse then was to rent chaises. I sent to St. Jacques to negotiate with Ramon Sanz, a man from here who rents them and was then in the said town, and on his return we agreed that he would furnish three chaises at thirty doblons or ninety pesos fortes each to go to Madrid in accordance with the various stipulations in the contract, which I have the honor to remit to Your Excellency with a translation. I paid the said Ramon, in advance and on account, ninety pesos fortes.
      I have also rented three saddle mules for the three servants at thirty pesos fortes each, to go to Madrid or Bayonne on condition of paying one additional peso for each day Your Excellency stops along the way and another six reals de vellon per day until your arrival at Madrid or Bayonne to feed the two boys in charge of the mules, and the guide obtained by the French consul. That is all, the feeding of the mules and other expenses that might occur being the responsibility of the boys, who were paid in advance and on account forty-five pesos fortes.
      Michel Martinez, who is to serve as your guide, supplier, and interpreter on the road to Madrid or Bayonne, has agreed to the sum of fifty pesos fortes, which includes the rental and feeding of his mule and, in regard to his own food, he has agreed to take his meals with the servants. He also has received, in advance and on account, fifteen pesos fortes.
      In addition, I rented from a Maragato, Antoine Areca, two mules, which will follow the chaises and carry up to six quintals as far as Astorga, for the price of ten pesos fortes and an additional two pesos fortes has been agreed upon to allow for his remaining here until the departure of the chaises, and then to follow them, making in all twelve pesos fortes with no additional charges, unless Your Excellency wishes to stop on the road in which case he will be reimbursed for his own expenses and for his mules during the period of his detention unless he, himself, was detained because of snow or bad weather. He has received, in advance and on account, two pesos fortes.
      The French consul has taken it upon himself to put the chests and trunks Your Excellency left with him aboard the first frigate or man-of-war leaving this port for France and the addresses marked on them, and I will write to ensure that the people who receive them will hold them for Your Excellency’s disposition.
      I have the honor to remit to Your Excellency a statement of disbursments made by me, which includes the two hundred pesos fortes furnished by the French vice consul at Ferrol, the money I provided, and the payments that I have made here, the whole amounting to sixty thousand reals de vellon or three thousand pesos fortes. And as I find myself custodian of the funds arising from the prizes taken by the cutter Revenge, Captain Gustavus Conyngham, which were entrusted to me by the courts of the country, and of which the ownership is being contested, I leave to Your Excellency’s justice and sagacity the arrangements which will seem to him most appropriate to protect me from any difficulties that might arise were we forced to justify the use of these funds to the owners, whoever they may be, and were I forced to produce in court these funds, which are known to be in my hands.
      I send also the letters for Messrs. Pre. Casamayor and Company, bankers in Madrid, and for Messrs. Cabarrus, father and son, merchants at Bayonne, which you wished me to convey to you.
      It only remains for me to wish Your Excellency the happiest of trips, ask God’s protection, and hope that you will give me every occasion to prove to you my gratitude, zeal, and the profound respect with which I am, sir, your very humble and very obedient servant
      
       Michel Lagoanere
      
     